As filed with the Securities and Exchange Commission onJuly 17 , 2013 Registration Number: 333-188575 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FormS-1/A (Amendment No. 3 ) REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 PORT OF CALL ONLINE INC. (Exact Name of Registrant As Specified in its Charter) Nevada 27-2060863 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Nevada Agency and Trust Company 40 Warren Street, Floor 3 50 West Liberty Street, Suite 880 Charlestown, MA, 02129-3608 Reno, Nevada 89501 (617) 459-6031 (775) 322-0626 (Address and telephone number of (Name, address and telephone principal executive offices) of agent for service) With copies to: Synergen Law Group, APC Attention: Karen A. Batcher, Esq 819 Anchorage Place, Suite 28 Chula Vista, CA 91914 Tel. 619.475.7882 Fax 866.352.4342 Approximate date of commencement of proposed sale to public: As soon as practical after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities At registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Table of Contents If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.o Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller Reporting Company x CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER SHARE (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (1) AMOUNT OF REGISTRATION FEE (1) Common Stock (2) 1,600,000 shares $ 0.04 $ 64,000 $8.73 Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act of 1933, as amended. Represents common stock being sold on behalf of selling shareholders. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall hereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. Table of Contents SUBJECT TO COMPLETION, Dated July 17 , 2013 PROSPECTUS PORT OF CALL ONLINE INC. 1,600, The selling shareholders named in this prospectus are offering the 1,600,000 common shares offered through this prospectus. The 1,600,000 common shares offered by the selling shareholders represent 52% of the total outstanding common shares as of the date of this prospectus.We will not receive any proceeds from this offering.We have set an offering price for these securities of $0.04 per common share. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share $0.04 None $0.04 Total $64,000 None $64,000 The 1,600,000 common shares included in this prospectus may be offered and sold directly by the selling shareholders. Our common stock is presently not traded on any market or securities exchange. The sales price to the public is fixed at 0.04 per share for the duration of the offering. The selling shareholders, brokers or dealers effecting transactions in these shares should confirm that the common shares are registered under applicable state law or that an exemption from registration is available.We intend to have a market maker file an application for our common stock to be quoted on the OTC Bulletin Board and/or the OTCQB, the middle tier of the OTC Market.However, we do not have a market maker that has agreed to file such application. If our securities are not quoted on the OTC Bulletin Board or the OTCQB, a security holder may find it more difficult to dispose of, or to obtain accurate quotations as to the market value of our securities. The Company is considered a Shell Company as defined by as defined in Rule 405.As such, no shares will be eligible to be sold or transferred under Rule 144 until in excess of 1 year from the filing of the equivalent of Form 10 information by the Company with the SEC.The selling shareholders in this offering are underwriters. The offering shall terminate on July 17 , 2014. The purchase of the securities offered through this prospectus involves a high degree of risk.See section of this prospectus entitled Risk Factors on page 5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. 1 Table of Contents Table of Contents Page Summary 3 Risk Factors 6 Forward-Looking Statements 13 Plan of Distribution and Selling Shareholders 13 Description of Business 17 Use of Proceeds 22 Determination of Offering Price 23 Dilution 23 Description of Securities 23 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Changes in and Disagreements with Accountants 27 Directors, Executive Officers, Promoters and Control Persons 27 Executive Compensation 30 Security Ownership of Certain Beneficial Owners and Management 33 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 34 Certain Relationships and Related Transactions 34 Market for Common Equity and Related Stockholder Matters 35 Experts 37 Legal Proceedings 37 Legal Matters 37 Where You Can Find More Information 38 Financial Statements 39 Dealer Prospectus Delivery Obligation 56 Other Expenses of Issuance and Distribution 57 Indemnification of Directors and Officers 57 Recent Sales of Unregistered Securities 58 Table of Exhibits 58 Undertakings 59 Signatures 60 2 Table of Contents SUMMARY To understand this offering fully, you should read the entire prospectus carefully, including the risk factors beginning on page 5 and the financial statements. Port Of Call Online Inc. We were incorporated on March 2, 2010 under the laws of the state of Nevada.Our principal offices are located at 40 Warren Street, 3rd floor, Charlestown, MA 02129-3608.Our telephone number is (617) 459-6031. Port of Call Online Inc. intends to create a web-based service that will offer boaters an easy, convenient, fun and easy to use online resource to help them plan and organize their boating trips. The registrant’s intended website will provide listings for a plethora of product and service providers of interest to the boating traveler, includingavailable moorage facilities, along with a full presentation of information important to boaters, such as location, address, phone number, email,Dock information,availability of fuel and power,pricing, along with other applicable information.The registrant’s intended website will also provide information relating torestaurants in the immediate area or further away, attractions either within walking distance, or general attractions in the area,accommodation.repair services,boat rental, yacht brokerage services, maps.As well as a variety of other services such as grocery locations, food delivery services, cleaning services, car rental and nanny services.The targeted market includes boaters who go on vacation, towing their boats, those that travel using their boats, and others who wish a boating experience while on their vacation. We are still in our development stage and plan and cannot commence business operations on our website until its completion. The Port of Call Online website has not yet been developed, and substantial additional development work and funding will be required before the website can be fully operational. The first phase of our plan of operations is to design and construct the initial Port of Call Online website and initiate its initial marketing strategies. Expenses related to stage one are expected to be approximately $15,000 and we expect to have this stage of the websites development completed by September of 2013. The registrant currently has sufficient capital to complete this phase of its plan of operations. The second phase of our plan of operations is the development of critical mass and additional marketing efforts. The registrant currently has sufficient capital to begin the second phase of its plan of operations which is estimated to employ one individual for $2,000 per month. We can provide no assurance that we will be successful in our planned development of our website. The third phase of our plan of operations is to establish a presence in additional market areas and enhance marketing activities. The implementation of this third phase is dependent on the success of the first two phases The registrant currently does not expect to have sufficient capital to proceed with this phase of its plan of operations. The registrant currently does not have any arrangements for financing and may not be able to obtain financing when required. The registrant believes the only source of funds that would be realistic is through a loan from our president or the sale of equity capital. 3 Table of Contents We have not earned any revenues to date.We do not anticipate earning revenues until we have completed our website and commenced marketing activities.As of March 31, 2013, we had $36,250 cash on hand and no liabilities.Accordingly, our working capital position as of December 31, 2012 was $36,250.Since our inception through March 31, 2013, we have incurred a net loss of $10,400.Our net loss is due to lack of revenues to offset our expenses and the professional fees related to the creation and operation of our business. Our auditor has expressed substantial doubt about our ability to continue as a going concern given our lack of operating history and due to the fact that to date we have had no revenues. Our fiscal year ended is December 31. Although we were only recently incorporated and have not yet commenced substantive operations, we believe that conducting this Offering will allow the Company added flexibility to raise capital in today's financial climate.We believe that investors in today's markets demand full transparency and by our registering this Offering and becoming a reporting company, we will be able to capitalize on this fact. While there is currently no public market for the Company's common stock, management believes that the Company will meet all requirements to be quoted on the OTC market, and even though the Company’s common stock will likely will be a penny stock, becoming a reporting company will provide us with enhanced visibility and give us a greater possibility to provide liquidity to our shareholders. The Company is considered a Shell Company as defined by as defined in Rule 405.As such no shares will be eligible to be sold or transferred under Rule 144 until in excess of 1 year from the filing of the equivalent of Form 10 information by the Company with the SEC. The selling shareholders in this offering are underwriters. The Offering Securities Being Offered Up to 1,600,000 common shares. Sales by Selling Shareholders The sales priceto the public is fixed at 0.04 per share for the duration of the offering. We are registering common shares on behalf of the selling shareholders in this prospectus.We will not receive any cash or other proceeds in connection with the subsequent sales.We are not selling any common shares on behalf of selling shareholders and have no control or affect on the selling shareholders. 4 Table of Contents Securities Issued and to be Issued 3,050,000 shares of our common stock are issued and outstanding as of the date of this prospectus.All of the common stock to be sold under this prospectus will be sold by existing shareholders and thus there will be no increase in our issued and outstanding shares as a result of this offering. The issuance to the selling shareholders was exempt from registration afforded by Section 4(2) and/or Regulation D (Rule 506) under the Securities Act and corresponding provisions of state securities laws. Market for our common stock. Our common stock is presently not traded on any market or securities exchange and we have not applied for listing or quotation on any public market.We intend to have a market maker file an application for our common stock to be quoted on the OTC Bulletin Board and/or the OTCQB.However, we do not have a market maker that has agreed to file such application. If our securities are not quoted on the OTC Bulletin Board or the OTCQB, a security holder may find it more difficult to dispose of, or to obtain accurate quotations as to the market value of our securities. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information March 31, 2013 December 31, 2012 Balance Sheet Data (unaudited) (audited) Cash $ $ Total Current Assets $ $ Liabilities $
